McCLELLAN, J.
The right of the relators to invoke quo Avarranto against the respondents, avIio are assuming to act or serve as trustees of the Sardis Baptist Church, is contended by relators to rest in this phase of Code, § 5453: “An action may be brought in the name of the state against the party offending, in the following cases: (1) When any person usurps, intrudes into, or unlawfully holds or exercises, * * * any office in a corporation created by the authority of this state.”
In Hundley v. Collins, 131 Ala. 234, 241, 32 South. 575, 90 Am. St. Rep. 33, it Avas affirmed that the members of the church (the statutes contemplate an existing religious body — a church) “became incorporated.”
It has also become settled with us, as elsewhere generally, that an incorporated church consists of two- distinct elements, Adz., the church proper and the corporation, which has relation alone to the temporalities of the institution. — Christian Church v. Sommer et al., *619149 Ala. 145, 43 South. 8, 8 L. R. A. (N. S.) 1031, 123 Am. St. Rep. 27; Hundley v. Collins, supra. The courts have no jurisdiction to hear and determine any controversy pertaining purely to the ecclesiastical or spiritual phase of an incorporated religious body; but, on the other hand, the courts do not hesitate to exercise the rightful power to protect the temporalities of a religious body. — Christian Church, etc., v. Sommer et al., supra; Hundley v. Collins, supra.
The incorporation of an existent religious body being that of the members thereof, it is a consequence that the selection, by the body, of trustees to effect the incorporation thereof is but an authoritative act of the body looking to the consummation of the incorporation — an agency which, when afforded, and when the major purpose is attained, is subject to change in personnel without the control or revision of civil tribunals. It MIoavs, of course, that such trustees are not, at any time, the tenants of offices in a corporation created by authority of this state, wdtliin the purview of the quoted provision of section 5453. So far as mere tenure of the place of trustee is concerned, such officers (trustees) are the creatures alone of the active spiritual phase of the religious body’s existence, and are hence without the jurisdiction of the civil courts. The Michigan court, speaking through Cooley, C. J., in Attorney General v. Geerlings, 55 Mich. 562, 22 N. W. 89, took account of and approved, with respect to a statute very similar to the quoted provision of our section 5453, the doctrines wrhich we here apply.
It is hardly necessary to add — the best caution suggests it — that these observations and conclusions are Avithout reference to matters involving titles to property; wffien their investment in individuals, as trustees, is *620a factor in controversies arising with respect to the title, etc., thereof.
The demurrer to the petitiou should have beeu sustained; the court being without authority to hear and determine the issue presented thereby.
Reversed and remanded.
All the Justices concur, save Dowdell, C. J., not sitting.